Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing May 1, 2008 Ms. Nora Everett President Principal Funds, Inc. Principal Financial Group Des Moines, IA 50392-2080 Dear Ms. Everett Principal Life Insurance Company intends to purchase the following shares (the Shares): Purchase Shares Amount P urchased Principal Investors Fund, Inc.- Money Market Fund, Class S $10,000.00 10,000 Each share has a par value of $1.00 per share. In connection with such purchase, Principal Life Insurance Company represents and warrants that it will purchase such Shares as an investment and not with a view to resell, distribute or redeem. PRINCIPAL LIFE INSURANCE COMPANY /s/ Michael D. Roughton BY Michael D. Roughton
